COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      REVISED ORDER

Appellate case name:        Dawn M. Coulson v. Leslie Kiefer Amann, Dependent
                            Administrator with Will Annexed of the Estate of Robert C.
                            Kiefer, Deceased, and as President of Walden Technology, Inc.
Appellate case numbers:     01-17-00720-CV, 01-17-00721-CV
Trial court case number:    424767
                            424767-401
Trial court:                Probate Court No. 2 of Harris County

        Appellant, Dawn M. Coulson, and appellee, Leslie Kiefer Amann, Dependent
Administrator with Will Annexed of the Estate of Robert C. Kiefer, Deceased, and as
President of Walden Technology, Inc., have filed a “Joint Report Advising the Court of the
Status of the Settlement Negotiations and Request for Extension of Stay Pending Approval
by Probate Court,” representing that they “have finalized a settlement agreement” that “is
subject to the approval of Probate Court Number 2” and, upon approval, the appeals will
be dismissed. The parties request that the Court “extend the stay of the appeal proceedings
until the probate court rules on the motion for approval of the settlement.” We grant the
motion.
       Accordingly, the parties shall file no later than June 29, 2018, a motion to reinstate
and dismiss the appeals, a motion to reinstate and proceed with the appeals, or a report
advising the Court of the status of the settlement proceedings. If the parties do not respond
as directed by June 29, 2018, the cases will be reinstated on the Court’s active docket and
the appeals will proceed under the applicable Texas Rules of Appellate Procedure.
      The appeals remains abated, treated as a closed cases, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: May 22, 2018